Appellant is under conviction for rape with punishment of eight years confinement in the penitentiary assessed.
We regret to find the record in such condition that none of the questions sought to be raised by appellant may be considered. Upon overruling the motion for new trial the learned trial judge granted ninety days from the adjournment of court in which to file statement of facts and bills of exception. The date of adjournment was March 10, 1923. The ninety days expired on June 8th. The statement of facts and bills of exception were filed on June 9th, being one day too late. On May 29th the judge made an order undertaking to extend the time thirty days beyond the 90 already given. This he had no power to do. Retza v. State,95 Tex. Crim. 491, 255 S.W. Rep., 423. The law requires the record to be filed in this court within ninety days. No reason for the attempted extension beyond that time appears either in the request therefor or in the order granting it. For further authorities see those cited in Retza's case (supra). For additional observations relative to diligence in perfecting records, see Clampitt v. State, 96 Tex.Crim. Rep., 256 S.W. Rep., 272, in which many authorities are collated.
The statement of facts and bills of exception not being subject to consideration the judgment must be affirmed.
Affirmed.